Opinion issued February 4, 2014




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00866-CV
                             ———————————
    IN RE TEXAS WINDSTORM INSURANCE ASSOCIATION, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       On October 11, 2013, Relator, Texas Windstorm Insurance Association,

filed a petition for writ of mandamus with this Court requesting relief from two

orders of the district court compelling discovery.* On January 16, 2014, Relator

notified this Court that the matter has been resolved and requested that we dismiss



*
    The underlying case is League City v. Texas Windstorm Insurance Association, cause
    number 12-CV-0053, pending in the 212th Judicial District Court of Galveston
    County, Texas, the Honorable Susan Criss presiding.
the petition for writ of mandamus. No prior opinion has been issued on Relator’s

petition for writ of mandamus.

      We grant the motion and dismiss the petition for writ of mandamus.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                       2